EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Consolidated Financial Statements For the years ended December 31, 2011 and 2010 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Avino Silver & Gold Mines Ltd. (the “Company”) are the responsibility of the Company’s management. The financial statements are prepared in accordance with International Accounting Standards Board and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual financial statements prior to their submission to the Board of Directors for approval. The consolidated financial statements as at December 31, 2011 and 2010 and for the years then ended have been audited by Manning Elliott LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “David Wolfin” David Wolfin President & CEO April 30, 2012 “Malcolm Davidson” Malcolm Davidson Chief Financial Officer April 30, 2012 M A N N I N G E L L I O T T C H A R T E R E D A C C O U N T A N T S 11th floor, 1050 west pender street, Vancouver BC, Canada V6E 3S7 Phone: 604.714.3600 Fax: 604.714.3669 Web:manningelliott.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Avino Silver & Gold Mines Ltd. We have audited the accompanying consolidated financial statements of Avino Silver & Gold Mines Ltd. which comprise the consolidated statements of financial position as at December 31, 2011, December 31, 2010 and January 1, 2010, and the consolidated statements of operations, comprehensive loss, changes in equity and cash flows for the years ended December 31, 2011 and 2010, and the related notes comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting; accordingly we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Avino Silver & Gold Mines Ltd. as at December 31, 2011 and December 31, 2010, and January 1, 2010, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/ “Manning Elliott LLP“ CHARTERED ACCOUNTANTS Vancouver, British Columbia April 30, 2012 AVINO SILVER & GOLD MINES LTD. Consolidated Statements of Financial Position (Expressed in Canadian dollars) Note December 31, December 31, January 1, (Note 20) (Note 20) ASSETS Current assets Cash and cash equivalents $ $ $ Interest receivable Sales taxes recoverable 6 Amounts receivable - Prepaid expenses and other assets Mineral Properties and Exploration Costs 7 Property, Plant and Equipment 8 Investment in Related Companies 9 Reclamation Bonds $ $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ $ Amounts due to related parties 13b Reclamation Provision 10 - - Deferred Tax Liability 19 Total liabilities EQUITY Share Capital 11 Equity Reserves Treasury Shares (14,180 Shares, at cost) Accumulated Other Comprehensive Loss ) ) - Accumulated Deficit ) ) ) Total Equity $ $ $ Subsequent Events – Note 21 Approved by the Board of Directors on April 30, 2012: /s/ Gary RobertsonDirector
